Case 1:21-cv-00067-JAO-KJM Document 1 Filed 01/28/21 Page 1 of 9          PageID #: 1




CARLSMITH BALL LLP

WILLIAM M. HARSTAD                       8942
DEREK B. SIMON                           10612
IAN R. WESLEY-SMITH                      10626
ASB Tower, Suite 2100
1001 Bishop Street
Honolulu, HI 96813
Tel No. 808.523.2500
Fax No. 808.523.0842
wharstad@carlsmith.com
dsimon@carlsmith.com
iwesley-smith@carlsmith.com
Attorneys for Defendant
CRANE CO.

                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAI‘I

PHILIP T. SOLATORIO and DIANNA                                 1:21-cv-67
                                                  CIVIL NO. _______________
S. SOLATORIO,                                     (Toxic Tort/Asbestos Personal
                                                  Injury)
                   Plaintiffs,
                                                  DEFENDANT CRANE CO.’S
         vs.
                                                  NOTICE OF REMOVAL
                                                  PURSUANT TO 28 U.S.C. §§
CRANE COMPANY, a Delaware                         1442 & 1446; DECLARATION OF
corporation,                                      WILLIAM M. HARSTAD;
                   Defendant.                     EXHIBITS “1”-“5”;
                                                  CERTIFICATE OF SERVICE


                     DEFENDANT CRANE CO.’S NOTICE OF
                  REMOVAL PURSUANT TO 28 U.S.C. §§ 1442 & 1446

         TO: THE CLERK OF THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF HAWAIʻI AND TO PLAINTIFFS
             AND THEIR COUNSEL OF RECORD


4815-9257-7753.1.068119-00001
Case 1:21-cv-00067-JAO-KJM Document 1 Filed 01/28/21 Page 2 of 9               PageID #: 2




         Defendant Crane Co. (“Crane Co.”) hereby removes this action from the

Circuit Court of the First Circuit, State of Hawaiʻi to the United States District

Court for the District of Hawaiʻi based on federal-officer jurisdiction under 28

U.S.C. §§ 1442(a)(1) and 1446. In support of this removal, Crane Co. provides the

following short and plain statement:

         1.        On or about December 10, 2020, Plaintiffs Philip T. Solatorio (“Mr.

Solatorio”) and Dianna S. Solatorio (together, “Plaintiffs”) initiated a civil action

entitled Philip T. Solatorio and Dianna S. Solatorio v. Crane Company, 1CCV-20-

0001644, in the Circuit Court of the First Circuit, State of Hawai‘i. A true and

correct copy of the Complaint is attached hereto as Exhibit 1.

         2.        Crane Co. was served with the Summons and Complaint on or about

January 8, 2021. Ex. 1.

         3.        Crane Co.’s Notice of Removal is timely pursuant to 28 U.S.C. §

1446(b) and Fed. R. Civ. P. 6(a)(1)(C) because it removed within thirty (30) days

of being served with the Complaint.

         4.        Removal to the United States District Court for the District of Hawai‘i

is proper under 28 U.S.C. § 1441(a) because the Complaint was filed in the Circuit

Court of the First Circuit of the State of Hawai‘i, which is located within the

jurisdiction of this district.




4815-9257-7753.1.068119-00001                  2.
Case 1:21-cv-00067-JAO-KJM Document 1 Filed 01/28/21 Page 3 of 9            PageID #: 3




         5.        The Complaint alleges, inter alia, that Mr. Solatorio was exposed to

asbestos attributable to Crane Co.’s products at the Pearl Harbor Naval Shipyard

and other shipyards while serving in the United States Navy aboard Navy ships.

See Compl. (Ex. 1) at ¶¶ 3-4. Specifically, the Complaint alleges that Mr. Solatorio

was exposed to asbestos attributable to Crane Co.’s products (i.e., “steam valves,

gate valves, globe valves, check valves”) while serving in the United States Navy

aboard the USS Kawishiwi (AO-146) and USS Cacapon (AO-52) during the

approximate years 1956 to 1962, during which he tended and worked on boilers

and other equipment. Id.

         6.        The allegation that Mr. Solatorio was exposed to asbestos while

serving in the United States Navy and performing work on Navy ships at a Naval

shipyard gives rise to Crane Co.’s federal defense, often called the government

contractor defense.

         7.        In short, any Crane Co. products that Mr. Solatorio alleges exposure

to in the course of work at naval shipyards and on Navy ships would have been

manufactured and supplied to the Navy, along with any product literature, labeling,

or warnings that accompanied those products, in strict accordance with Navy

specifications and requirements. As such, the United States Navy retained and

exercised full discretion regarding whether (i) asbestos was used in the products it

procured and (ii) whether a warning would accompany the products (and if so,



4815-9257-7753.1.068119-00001                 3.
Case 1:21-cv-00067-JAO-KJM Document 1 Filed 01/28/21 Page 4 of 9           PageID #: 4




what it would say). Without approval from the Navy, Crane Co.’s products could

not have been used aboard Navy ships.

         8.        Removal is proper under 28 U.S.C. § 1442(a)(1) where the removing

defendant establishes that: (1) the defendant is a person under the statute; (2) the

defendant was acting under the direction of a federal officer when it engaged in the

allegedly tortious conduct; (3) there is a causal nexus between the plaintiffs’ claims

and the defendant’s actions under federal direction; and (4) the defendant has

raised a colorable defense based on federal law. See Mesa v. California, 489 U.S.

121, 124–25, 129–31, 134–35 (1989).

         9.        In Leite v. Crane Co., the United States Court of Appeals for the

Ninth Circuit held that Crane Co. had met all of the requirements of federal-officer

removal on the basis of allegations and evidence identical to those submitted here

in all pertinent respects. See Leite v. Crane Co., 749 F.3d 1117, 1120 (9th Cir.

2014). Like Mr. Solatorio, the plaintiffs in Leite worked aboard United States Navy

ships at the naval shipyards and brought claims for injuries allegedly caused by

their exposure to asbestos-containing products manufactured by Crane Co. and

used on Navy ships at the Pearl Harbor Naval Shipyard. See id. at 1119-1120;

Compl. (Ex. 1) at ¶¶ 3-6. As such, Leite is on all fours with the facts and law of the

present case.




4815-9257-7753.1.068119-00001               4.
Case 1:21-cv-00067-JAO-KJM Document 1 Filed 01/28/21 Page 5 of 9                PageID #: 5




         10.       The court in Leite affirmed the right of equipment manufacturers to

remove asbestos personal-injury actions involving allegations of exposure at U.S.

Navy facilities. See Leite, 749 F.3d 1117. That right has also been upheld by the

Third, Fourth, and Seventh Circuits in cases involving other similarly situated

defendants. See Papp v. Fore-Kast Sales Co., Inc., 842 F.3d 805 (3d Cir. 2016);

Sawyer v. Foster Wheeler LLC, 860 F.3d 249 (4th Cir. 2017); Ruppel v. CBS

Corp., 701 F.3d 1176 (7th Cir. 2012).

         11.       Thus, as the United States Court of Appeals for the Ninth Circuit

recognized in Leite, all four elements of the removal analysis are satisfied here.

         12.       First, Crane Co., as a corporation, qualifies as a “person” for purposes

of the statute. See Winters v. Diamond Shamrock Chemical Co., 149 F.3d 387, 398

(5th Cir. 1998).

         13.       Second, Crane Co. was “acting under” the direction of the Navy

because it contracted with the Navy to produce products that the Navy required to

build its ships and fulfill its operational objectives. See Affidavit of Dale J.

Friemoth (“Friemoth Aff.”) at ¶¶ 6-9, attached as Exhibit 2; Affidavit of David P.

Sargent (“Sargent Aff.”) at ¶¶ 22-32, attached as Exhibit 3; see also Leite, 749

F.3d at 1123.

         14.        More specifically, the Navy has issued Military Specifications

(MILSPECs) for various products − including the types of products allegedly



4815-9257-7753.1.068119-00001                  5.
Case 1:21-cv-00067-JAO-KJM Document 1 Filed 01/28/21 Page 6 of 9         PageID #: 6




manufactured or supplied by Crane Co. here − and certain MILSPECs required the

use of asbestos or asbestos components. See Sargent Aff. at ¶¶ 26-27, and 32.

Compliance with the specifications for equipment to be used on Navy ships was

directly monitored by Naval Machinery Inspectors. See Sargent Aff. at ¶ 29. As a

result, unless Crane Co. products were first determined to be in conformity with all

applicable Navy specifications, they could not be installed aboard Navy ships. See

Sargent Aff. at ¶ 29.

         15.       The Navy’s specifications governed not only the design and

construction of Crane Co. products, but also the form and content of any labeling,

product literature, or warnings supplied with the products. See Sargent Aff. at ¶¶

23-32. The Navy reviewed the proposed product literature and labeling that

accompanied products like those supplied by Crane Co. and, at its discretion,

edited the wording of instructional material and warnings, approving certain

warning language and disapproving other language. See Sargent Aff. at ¶ 59 &

Exhibit K, Doc. 2-8 (examples of the Navy providing line-by-line edits to the

product literature and proposed warning language of equipment manufacturers like

Crane Co.).

         16.       Given the Navy’s direct and detailed control over the design and

manufacture of Crane Co. products and any accompanying literature/labeling, the

“acting under” element of the removal analysis is satisfied here.



4815-9257-7753.1.068119-00001               6.
Case 1:21-cv-00067-JAO-KJM Document 1 Filed 01/28/21 Page 7 of 9              PageID #: 7




         17.       Third, in light of the Navy’s direction and control of both the design

and manufacture of Crane Co. products, there is a strong “causal nexus” between

Plaintiffs’ claims and Crane Co.’s allegedly tortious actions. Indeed, Plaintiffs’

claims against Crane Co. depend solely on actions Crane Co. took in accordance

with directions and specifications issued by the Navy. See Leite, 749 F.3d at 1124.

         18.       Finally, Crane Co.’s government contractor defense is a colorable

federal defense to Plaintiffs’ claims. As set forth by the United States Supreme

Court in Boyle v. United Technologies Corp., 487 U.S. 500 (1988), the government

contractor defense applies when (1) the United States approved reasonably precise

specifications; (2) the equipment conformed to those specifications; and (3) the

supplier warned the United States about any dangers inherent in use of the

equipment that were known to the supplier but not to the United States.

         19.       As the Ninth Circuit has held, Crane Co. has a colorable government

contractor defense because, as detailed above, Crane Co. products ‒ as well as any

labeling, product literature, or warnings supplied with those products ‒ were

designed and manufactured in accordance with precise specifications approved,

and enforced, by the Navy. See Leite, 479 F.3d at 1123; Friemoth Aff. at ¶¶ 9-11;

Sargent Aff. at ¶¶ 22-32.

         20.       Moreover, throughout the 1900s, the Navy was one of the leaders in

industrial hygiene in the United States. Accordingly, the Navy possessed “state of



4815-9257-7753.1.068119-00001                 7.
Case 1:21-cv-00067-JAO-KJM Document 1 Filed 01/28/21 Page 8 of 9             PageID #: 8




the art” knowledge regarding the hazards of asbestos equal to or superior to its

equipment suppliers, such as Crane Co. See Report and Declaration of Samuel A.

Foreman, M.D. (“Forman Dec.”) at ¶¶ 26-56, attached as Exhibit 4.

         21.       These averments, and the evidence supporting them, establish a

colorable government contractor defense and satisfy all elements of the federal-

officer removal statute. See Leite, 749 F.3d 1117.

         22.       As required by Section 1446(a), copies of all process, pleadings, and

orders served on Crane Co. were filed with Crane Co.’s original notice of removal.

         23.       Pursuant to Section 1446(d), Defendant Crane Co. filed written notice

of this removal with the Circuit Court of the First Circuit of the State of Hawai‘i

concurrently with the filing of its original notice of removal. Crane Co. has served

that notice on counsel of record. (A copy of the notice to be filed with the state

court is attached as Exhibit 5).

         WHEREFORE, Defendant Crane Co. requests that this Court assume

jurisdiction over this case on removal from the Circuit Court of the First Circuit of

the State of Hawaiʻi.




4815-9257-7753.1.068119-00001                 8.
Case 1:21-cv-00067-JAO-KJM Document 1 Filed 01/28/21 Page 9 of 9       PageID #: 9




         DATED: Honolulu, Hawaiʻi, January 28, 2021.



                                             /s/ William M. Harstad
                                             WILLIAM M. HARSTAD
                                             DEREK B. SIMON
                                             IAN R. WESLEY-SMITH

                                             Attorneys for Defendant
                                             CRANE CO.




4815-9257-7753.1.068119-00001           9.
